NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-3126
                                       ___________

                         IN RE: STEVEN ALLEN SCHWARTZ,

                                           Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                  (Related to D.C. Criminal Action No. 03-cr-00035-1)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 30, 2012
             Before: AMBRO, JORDAN AND VANASKIE, Circuit Judges

                           (Opinion filed: September 7, 2012 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Steven A. Schwartz filed this pro se mandamus petition pursuant to 28 U.S.C.

§ 1651, seeking an order appointing a “special designee” to rule on an ex parte

application that he filed under seal in the District Court on December 2, 2011, because

the District Court had not taken action on the application. Subsequent to the filing of this

mandamus petition, however, the District Court ruled on the application. Accordingly,

Schwartz’s mandamus petition is denied as moot. See Blanciak v. Allegheny Ludlum
Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that . . . prevent a court from being able to grant the requested relief, the case

must be dismissed as moot.”). Schwartz’s motion to file the mandamus petition under

seal is granted.




                                              2